Citation Nr: 1042250	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  94-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of an osteotomy of the left third 
metatarsal. 

2.  Entitlement to a rating in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1986 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that continued a noncompensable rating for the service-
connected left foot disability.  Also on appeal is an August 1991 
rating decision by the Columbia RO that continued a 
noncompensable rating for the service-connected sinusitis.  In 
brief, although there were subsequent rating decisions regarding 
both issues, the Board has determined that the Veteran was not 
afforded adequate notice of the rating decisions cited above, and 
that these are accordingly the rating decisions currently on 
appeal before the Board.  See the Introduction to the Board's 
remand in February 1999.

Following the Board's remand in February 1999 the RO in Winston-
Salem, North Carolina, which is currently VA's Agency of Original 
Jurisdiction, issued a rating decision in April 2003 that 
increased the ratings for both disabilities on appeal to 10 
percent, effective from the dates the requests for increased 
ratings were received by VA (February 19, 1986 for the left foot 
disability and July 18, 1991 for the sinusitis disability).   

In February 1997 the Veteran testified before the RO's Decision 
Review Officer, and in October 2007 he testified before the 
undersigned Veterans Law Judge in a hearing at the RO.  
Transcripts of both hearings are of record.

The Board most recently reviewed the file in January 2009, and at 
that time remanded the issues shown on the title page to the RO 
for further development.   The file has now been returned to the 
Board for further appellate review.
FINDINGS OF FACT

1.  The disability picture caused by the residuals of osteotomy 
of the left third metatarsal most closely approximates a 
moderate, rather than moderately severe, level of functional 
impairment.

2.  The Veteran's sinusitis disability has not been manifested by 
any ozena, atrophic changes, incapacitating episodes requiring 
antibiotic treatment, or qualifying non-incapacitating episodes 
with purulence and crusting.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of left third metatarsal osteotomy are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).

1.  The criteria for a rating in excess of 10 percent for 
sinusitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6501, 6513 (1996); 38 C.F.R. §§ 4.7, 
4.10, 4.97, Diagnostic Codes 6513, 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The rating decisions on appeal were issued prior to enactment of 
the VCAA.  However, following enactment of the VCAA the Veteran 
was afforded notice that to establish entitlement to increased 
rating the record must show the disability has increased in 
severity, and the RO has readjudicated the claim.  There is no 
indication in the record or reason to believe the ultimate 
decision of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board notes the Federal Circuit Court has concluded generic 
notice in response to a claim for an increased rating is all that 
is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).    

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of his claims.  In this regard, the 
Board notes that service treatment records (STRs) and Social 
Security Administration (SSA) disability records have been 
obtained, as well as post-service treatment records from VA and 
private medical providers.  In addition the Veteran was provided 
appropriate VA examinations, and he was afforded hearings before 
the RO's DRO and before the Board.  Neither the Veteran nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

General Legal Principles for Evaluation of Disabilities

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions affected, 
but also the anatomical area and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.

In both initial rating claims and normal increased rating claims, 
the Board must discuss whether "staged ratings" are warranted, 
and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Evaluation of Left Foot Disability

Rating criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The Veteran's left foot disability is rated under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5283 (tarsal or metatarsal 
bones, malunion or nonunion), or alternatively under Diagnostic 
Code 5284 (other foot injuries).  For both diagnostic codes, the 
rating criteria are as follows.  A rating of 10 percent is 
assigned for moderate disability; a rating of 20 percent is 
assigned for moderately severe disability; and, a rating of 30 
percent is assigned for severe disability.  

The rating schedule does not define "slight" versus "moderate" 
versus "moderately severe" versus "severe."    Rather than 
applying a mechanical formula, VA must evaluate all the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  The Board notes in that regard that amputation 
of the forefoot proximal to the metatarsal bones (more than one-
half of metatarsal loss) would result in a rating of 40 percent; 
see 38 C.F.R. § 4.71a, Diagnostic Code 5166.  

Factual background

A March 1983 decision by the Board denied compensable rating for 
the service-connected postoperative residuals of osteotomy 
involving the left third metatarsal.  The Veteran's instant 
request for increased evaluation was received in February 1986.

Voluminous VA and non-VA outpatient treatment records during the 
course of the appeal, to include records associated with the SSA 
disability file, show complaint of numerous orthopedic issues 
(cervical and lumbar spine, among others) and various complaints 
relating to the left lower extremity (diverticulitis and lumbar 
radiculopathy, among others) but generally show no complaint of 
any problem specifically associated with the left third 
metatarsal.  The evidence that is specifically relevant to the 
left foot disability under review is discussed below. 

The Veteran had a special VA orthopedic examination in November 
1986.  The examiner noted there had been callus under the third 
metatarsal head, treated by resection of the metatarsal head in 
service in 1980.  At present there was a 2-inch surgical scar of 
the dorsal aspect of the left foot with no current callus; the 
surgery was accordingly effective, although the Veteran 
complained of pain in the left foot during cold weather.  VA X-
ray of the left foot showed slight bony irregularity involving 
the head of the third metatarsal, presumably residual change of 
an old injury but no evidence of recent fracture, destructive 
bone change or soft tissue abnormality.

The Veteran had an orthopedic examination in December 1993 in 
support of his request for SSA disability benefits for a claimed 
back disorder; the examiner, a physician, performed a complete 
physical examination and noted the feet and lower extremities 
were normal.

The Veteran testified before the RO's DRO in February 1997 that 
he had pain not only in the area of the third metatarsal but also 
the rest of the left foot.  The foot would sometimes swell for no 
apparent reason.  He could not wear steel-toed shoes, which 
limited his ability to work in construction jobs.  Generally, the 
foot and ankle would hurt after being on his feet for more than 
30 minutes, which also inhibited his employment opportunities.  
He took several prescription medications for pain and cramping.  

The Veteran had a VA orthopedic examination in October 1997 in 
which he complained of pain and stiffness in the third ray of the 
left foot.  Clinical examination showed a 3-cm. dorsal incision 
over the third ray.  The examiner was unable to appreciate any 
kind of bony crepitation or motion at the osteotomy site.  There 
was no evidence of plantar callus.  There was no evidence of 
angular deformity or any type of shortening, and grossly there 
was no evidence of any intraarticulate involvement.  The Veteran 
appeared to have a normal gait pattern and he could heel-and-toe 
walk without difficulty.  There was no evidence of transfer 
lesions.  X-ray of the left foot showed small exotoses involving 
the distal third metatarsal with relatively-preserved joint 
spaces.  The clinical impression was status post osteotomy for 
treatment of metatarsalgia with callus formation; those 
complaints were resolved but there was persistent pain at the 
osteotomy site. 

In May 1998 the Veteran was examined by a physician on behalf of 
North Carolina Disability Determination Services.  The Veteran 
reported bilateral ankle injuries in service but did not allude 
to his left foot osteotomy.  On examination the left lower 
extremity showed a peripheral vascular disorder but no 
musculoskeletal abnormality was noted.
  
The Veteran had a VA examination of the feet in July 2001.  The 
Veteran reported that since the in-service osteotomy in 1980 he 
had intermitted pain in the foot that was present every day and 
aggravated by motion.  He also reported cramping of the entire 
foot, not just the forefoot, associated by walking.  He reported 
numbness of the entire foot twice weekly and not related to any 
particular cause, and reported swelling from the ankle down 
possibly related to deep vein thrombosis of the calf.  He denied 
wearing special shoes or braces but endorsed taking oral pain 
medication.  Physical examination showed a barely visible one-
inch scar with no apparent tenderness.  The entire foot was very 
slightly swollen, with slight pain to palpation over the entire 
forefoot that was no different over the third metatarsal.  
Sensation was intact; of interest, the Veteran reported similar 
pain in the nonservice-connected right foot.  The examiner noted 
a diagnosis of status post osteotomy of the left third metatarsal 
with residuals.
  
The VA examiner cited above issued an addendum in March 2003 in 
which he stated that only the pain and aching in the foot, and 
not the swelling, was related to the osteotomy.  The Veteran had 
not exhibited weakness, fatigability, incoordination, or flare-
ups on examination.  The examiner was unable to comment on 
whether the disability associated with the osteotomy should be 
characterized as mild, moderate or severe without resorting to 
unfounded speculation.

VA podiatry notes beginning in September 2004 show multiple 
problems with the bilateral feet including diabetic neuropathy 
and pain in the right forefoot, but unless noted below are silent 
in regard to left foot pain associated with osteotomy.

The Veteran presented to the VA physical medicine rehabilitation 
clinic in August 2006 complaining of burning pain and numbness in 
both feet.  He was noted to have diagnoses including diabetes 
mellitus and deep vein thrombosis.  Clinical examination notes 
are silent in regard to any symptoms specific to the left foot.  
The clinical impression was chronic herpetic 
neuritis/gangleonitis, subacute chronic capsulitis possibly 
associated with osteoarthritis or uric acid (i.e., gout), and 
probable distal neuropathy associated with diabetes mellitus.  
The same impression was continued in follow-up treatment by the 
same clinic in October 2006.  
  
The Veteran testified before the Board in October 2007 that when 
he walked the foot tightened up so as to make walking almost 
impossible; he was also unable to stand for long.  He reported 
pain of 8/10 severity not relieved by medication.  He wore soft-
bottom shoes for comfort but did not wear orthotic shoes.  

VA podiatry notes dated in April 2008 show the Veteran complained 
of discolored toenails; he denied foot pain but related the 
callus on the left third metatarsal had returned and was 
sometimes tender.  Callus was present on the third and fourth 
metatarsals of the left foot; toes 2-4 on both feet showed 
flexion contractures.  The clinical impressions included diabetes 
mellitus, hammertoes, callus and tinea pedis.  Subsequent 
podiatry notes in August 2008 and November 2008 recorded no 
complaint of pain in the left foot.
  
The Veteran had a VA examination of the feet in June 2009; the 
examiner, a physician, reviewed the claims file.  The Veteran 
reported taking pain medication three times per day for foot 
pain.  There was no report of swelling, heat, redness, or 
weakness; the only symptoms reported were pain, fatigability and 
lack of endurance while standing or walking.  The Veteran stated 
he could stand for 15-30 minutes and walk more than a quarter 
mile but less than a mile.  The Veteran endorsed using bilateral 
orthotic shoe inserts.  On examination there was no evidence of 
painful motion, swelling, instability or weakness but there was 
evidence of tenderness and abnormal weight bearing.  Examination 
confirmed a hard callus on the left third metatarsal that was 
tender.  There was no malunion or nonunion of the metatarsal 
bones.  X-ray of the left foot showed hallux valgus of the great 
toe and previous surgery on the third metatarsal head.  
Significantly, the Veteran's gait was normal.  In relevant part 
the examiner diagnosed hard callus sole of left foot overlying 
the head of the third metatarsal with pain and status post 
osteotomy with persistent pain; whether the present callus or the 
previous osteotomy was causing the majority of the pain would be 
purely speculative.  In terms of activities of daily living 
(ADLs) the examiner stated the disability caused no impairment of 
employment (Veteran unemployed) but noted severe effect on sports 
and recreation; moderate effect on exercise; mild effect on 
chores, shopping, and traveling; and, no effect on feeding, 
bathing, dressing, toileting, grooming or driving. 

A VA podiatry clinic note in August 2009 noted increased 
bilateral foot pain consistent with gout.  During rheumatology 
follow-up in September 2009 his laboratory values were negative 
for gout, and the rheumatologist suggested referral to the 
podiatry clinic for evaluation of plantar fasciitis as a possible 
etiology for bilateral foot pain.  Rheumatology follow-up in 
October 2009 noted complaint of foot pain was related to hallux 
valgus deformity of the bilateral great toes as confirmed by X-
ray.

The most recent VA podiatry clinic note, dated in June 2010, was 
unremarkable for any musculoskeletal, dermatological or 
neurological abnormality of the feet.

Analysis

 On review of the evidence above, the Board finds the criteria 
for a rating in excess of 10 percent are not met.

As noted above, the rating criteria for Diagnostic Code 5284 
assign the current 10 percent rating for a "moderate" 
disability, while the next higher 20 percent rating requires a 
"moderately severe" disability.  Careful review of the medical 
evidence shows the Veteran has complained of pain at the 
osteotomy site, and has shown objective evidence of tenderness 
with palpation at that site, so the current 10 percent rating is 
clearly warranted; see 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  
However, pain is the only demonstrated functional residual of the 
osteotomy.  The Veteran is not shown to have a gait abnormality, 
or bone deformity, or other impairment that would cause the Board 
to characterize the disability as "moderately severe."  The 
Veteran has shown many coincident foot symptoms (bilateral 
burning pain attributable to diabetic retinopathy, swelling of 
the left foot attributable to deep vein thrombosis, instability 
of the ankle attributable to the service-connected ankle fracture 
and separately compensated, etc.) that are demonstrably not 
related to the osteotomy of the left third metatarsal and 
accordingly not compensable under that disability. 

The Board notes that the most recent VA examiner stated it was 
impossible to distinguish between the pain caused by the old 
(service-connected) osteotomy and the new (nonservice-connected) 
callus on the osteotomy site.  The Board has accordingly 
attributed the pain to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App.18 (1998) (the Board is precluded 
from differentiating between the symptomology attributable to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so).  
Mittleider, 11 Vet. App. 181, 182, citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).
 
The criteria for higher rating were not met at any time during 
the period under review, so "staged rating" is not appropriate.  
Hart, 21 Vet. App. 505.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).   Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence presented by the Veteran in the form 
of his testimony, his statements to medical providers and his 
correspondence to VA.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's 
testimony simply because he or she is an interested party and 
stands to gain monetary benefits; personal interest may, however, 
affect the credibility of the evidence.  Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

In this case, the Veteran has testified that in addition to pain 
the osteotomy has produced gait impairment, weakness, and 
fatigability, and that his disability picture accordingly more 
closely approximates at least the "moderately severe" level of 
impairment.  However, his statements are refuted by all the 
medical evidence of record, to include medical examinations and 
treatment reports.

In regard to the Veteran's credibility, the Board notes that an 
August 1992 VA psychiatric inpatient report indicated the Veteran 
is not credible in reporting his symptoms.  Specifically, the 
report stated as follows: "He makes description of a very large 
number of symptoms and many categories of suffering.  However, it 
is hard to ascribed [sic] validity to these claims."  Also, the 
report states as follows: "It is hard to determine which of his 
physical concerns are really significant."  Similarly, a private 
psychological examination in July 1991 noted the Veteran to be a 
narcissistic personality with somatic complaints.  Finally, the 
Veteran is a convicted felon and has ongoing substance abuse 
issues that make him susceptible to desire for secondary gain.  
For these reasons, the Board places little credibility on the 
Veteran's subjective account of the symptoms related to his 
disability, to the degree that such accounts conflict with the 
objective evidence of record.   

Accordingly, the schedular criteria for an evaluation in excess 
of 10 percent are not met and the claim must be denied.  Because 
the evidence preponderates against the claim the benefit-of-the-
doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board's consideration of referral for extraschedular 
compensation is separately addressed below.


Evaluation of Sinus Disability

Rating criteria

The Veteran's disability has been characterized as "sinusitis" 
and rated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 
6513 (chronic maxillary sinusitis).  However, during the course 
of the appeal a VA examiner stated the Veteran's disorder was 
mischaracterized during service as "sinusitis" but should 
actually have been characterized as seasonal allergy.  Because 
the Veteran has been treated since discharge from service for 
allergic rhinitis as well as sinusitis, his disability may be 
alternatively rated as "rhinitis" rather than "sinusitis" if 
that is more beneficial to the Veteran.

During the pendency of this claim, the criteria for sinusitis and 
rhinitis were revised effective from October 7, 1996.  VA's 
General Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, unless 
clearly specified otherwise, VA must apply the new provision to 
the claim from the effective date of the change as long as the 
application would not produce retroactive effects. VAOPGCPREC 7-
2003 (Nov. 19, 2003).  The revised criteria may only be applied 
as of their effective date and, before that time, only the former 
version of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would not 
produce retroactive effects since the revised provisions affect 
only entitlement to prospective benefits. Therefore, VA must 
apply the new provisions from their effective date.

Prior to October 7, 1996 atrophic chronic rhinitis was diagnosed 
under the criteria of Diagnostic Code 6501, as follows.  A rating 
of 10 percent was assigned with definite atrophy of intranasal 
structure and moderate secretion.  A rating of 30 percent was 
assigned with moderate crusting and ozena and atrophic changes.  
A rating of 50 percent was assigned with massive crusting and 
marked ozena with anosmia.

Effective from October 7, 1996 the rating schedule eliminated 
Diagnostic Code 6501 and established Diagnostic Code 6522 
(allergic or vasomotor rhinitis), the rating criteria of which 
are as follows.  A rating of 10 percent is assigned without 
polyps but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 
rating of 30 percent is assigned with polyps. 

Prior to October 7, 1996 the rating criteria of Diagnostic Code 
6513 (sinusitis) were as follows.  A noncompensable rating was 
assigned for X-ray manifestations only and symptoms mild or 
occasional.  A rating of 10 percent was assigned for moderate 
symptoms with discharge or crusting or scabbing and infrequent 
headaches.  A rating of 30 percent was assigned for severe 
symptoms with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  A rating of 50 percent was assigned postoperative 
following radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated operations.

Effective from October 7, 1996 Diagnostic Code 6513 is rated as 
follows.  A noncompensable rating is assigned for symptoms 
detected by X-ray only.  A rating of 10 percent is assigned for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or, three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A rating of 30 percent is assigned three 
or more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; or, 
more than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A rating of 50 percent is assigned following radical 
surgery with chronic osteomyelitis; or, near-constant sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting after repeated surgeries.

A noted to the General Rating Formula states an "incapacitating 
episode of sinusitis" means one that requires bed rest and 
treatment by a physician.


    
Factual background

VA computed tomography (CT) scans of the head and sinuses in 
April 1988 were normal.

The Veteran's instant request for increased evaluation was 
received in July 1991.

VA and non-VA outpatient treatment records during the course of 
the appeal, to include records associated with the SSA disability 
file, note occasional treatment for chronic sinusitis and sinus 
headaches, and also for overlapping symptoms attributed to 
chronic allergic rhinitis.  He was also treated for occasional 
bronchitis, which is not a service-connected disorder.  Treatment 
for sinusitis was primarily by Beconase nasal spray; Beconase is 
an antiinflammatory steroid but not an antibiotic.  See 
Physicians' Desk Reference, 59th edition, page 1448-1449.

The Veteran had a physical examination in December 1993 by a 
physician in support of his request for SSA disability benefits 
for a claimed back disorder.  The Veteran reported a long history 
of sinus and allergy, and reported he was taking antibiotics for 
his respiratory symptoms.  However, the clinical examination 
report showed head/eyes/ears/nose/throat (HEENT) to be grossly 
normal.

The Veteran was treated at the VA outpatient clinic in September 
1995 for coughing up phlegm and sinus drainage.  The clinical 
impression was mild sinusitis and bronchitis.

The Veteran had psychiatric inpatient treatment at Charter Rivers 
Behavioral Health Systems in October 1995.  A history and 
physical (H&P) examination coincident with the inpatient 
treatment noted reported history of sinus congestion, treated as 
needed by nasal spray (Beconase, cited above) and oral Seldane 
(generic name Terfenadine, an antihistamine withdrawn from the 
market in 1998 but not an antibiotic).  HEENT examination is 
silent in regard to observed sinus abnormalities, but the 
examiner's clinical impression was sinus congestion continue 
Seldane and Beconase.

The Veteran presented to the VA allergy clinic for evaluation in 
February 1996, complaining of symptoms relating to the eyes, 
throat, nose and sinuses, with symptoms occurring in the spring 
and summer.  The clinical impression was allergic rhinitis, rule 
out sinusitis (noted that the Veteran smoked).

VA CT scan of the sinuses in February 1996 and mini-CT scan of 
the sinuses in October 1997 were both normal.

The Veteran testified before the RO's DRO in February 1997 that 
on some days he had excessive dryness and on most days he had a 
runny nose and sinus headache on the right side.   Over-the-
counter medications such as Dimetapp and Drixoral did not help 
the runny nose; Beconase spray helped resolve occasional dryness 
and headaches but tended to make the sinus too dry.  He also got 
occasional seasonal allergy shots, especially in spring and 
summer when the allergies were worst.  He occasionally had to 
give up day jobs in construction because dust aggravated his 
bronchial symptoms.   

The Veteran had a VA examination of the sinuses in October 1997 
in which he complained of problems with postnasal drainage, 
cheeks swelling and dry eyes.  He had last been treated for sinus 
problems in 1995 when the right side of his face was swollen up, 
treated with nasal spray.  The Veteran denied surgery on the nose 
or the sinuses and reported symptoms bothered him year-round.  
The examiner noted that recent mini-CT scan showed the sinuses to 
be completely clear, with no evidence of any infection or 
membrane swelling.  Clinical examination of the nose and sinuses 
was normal, except that nasal mucosa were extremely dry and 
crusted as typical of a heavy smoker.  The examiner's diagnosis 
was no evidence of intrinsic sinus disease or current acute 
problems; the examiner noted concurrent diagnoses of heavy smoker 
with rhinitis sicca and chronic allergic rhinitis previously 
treated with desensitization but no under treatment with drying 
agents.

In May 1998 the Veteran was examined by a physician on behalf of 
North Carolina Disability Determination Services.  The Veteran 
reported a history of allergies to grass, cats, mold and mildew.  
Current medications included Beconase nasal spray and Claritin 
for allergies.  Examination showed HEENT to be unremarkable.

 The Veteran was scheduled for VA CT of the sinuses in June 1999 
but he failed to report for the service.

Treatment records from Carolina Asthma and Allergy Center dated 
in November 2000 show the Veteran complained of perennial 
itching, redness and tearing of the eyes with nasal congestion 
and rhinorrhea, postnasal drainage, nasal itching and sneezing.  
There was also a suggestion of frontal headaches with the 
congestion as well as itching of the ears.  Medications included 
eyedrops and Beconase.  On examination the conjunctivae were 
minimally injected, the nares were patent and without discharge, 
and the maxillary sinuses did not illuminate but were generally 
not tender to percussion.  Allergy skin testing was positive to a 
number of allergens.  The clinical impression was allergic 
rhinitis and chronic allergic conjunctivitis aggravated by 
overuse of topical vasoconstrictors.

The Veteran had a VA respiratory examination in July 2001.  The 
examiner noted a long history of symptoms variously described as 
upper respiratory infections, allergic rhinitis, sinusitis and 
rhinorrhea.  The Veteran reported he had been identified as 
allergic to 105 different substances and reported a history of 
allergy shots.  He reported daily congestion and soreness over 
the sinuses and reported treatment with antibiotics at least once 
for upper respiratory symptoms.  He reported a cough with thick 
mucus, which he described as his "cigarette cough" due to 
smoking up to one and one-half packs per day for 35 years.  
Examination showed the nasal turbinates slightly red with 
increased mucous but clear passage of air down both nostrils.  
There was minimal tenderness over the frontal and maxillary sinus 
areas.  The examiner noted that recent CT scan in March of that 
year had shown very mild thickening of the anterior nasal septum 
but otherwise normal sinuses.  The examiner's diagnosis was 
allergic rhinitis with residuals and no evidence of sinusitis by 
CT scan and with residuals.

The VA examiner cited above issued an addendum in March 2003 in 
which he stated that the Veteran's symptomatology during service 
that had been described as "sinusitis" was actually a 
manifestation of multiple allergies, since he was shown in 
service to have been allergic to multiple allergens.  In the 
examiner's opinion, the Veteran's seasonal allergy symptoms would 
most likely have subsided with the removal of the allergen 
identified, but because of the number of allergens in the 
Veteran's case he would probably continue to have almost constant 
symptomology.

The Veteran had VA CT of the sinuses in May 2005 that was 
negative.  The interpreter noted that earlier CT in November 2002 
had shown chronic pansinusitis and obstruction of the osteomeatal 
units bilaterally, but such symptoms had resolved since that 
examination.

The Veteran presented to the VA otolaryngology clinic in June 
2007 for evaluation of allergic rhinitis not improved with 
medication.  The Veteran described no breathing difficulties but 
endorsed occasional clear rhinorrhea as well as some itching in 
the ears and tearing from the eyes in the morning.  Clinical 
examination was unremarkable.  The clinical assessment was 
allergic rhinitis apparently under good control, as well as 
inactive sinusitis.

The Veteran had a VA dental examination in June 2007 for 
evaluation of molar pain, which the Veteran insisted was 
secondary to the service-connected sinusitis.  The examiner 
opined the Veteran's problem was long-term neglect, in that he 
had not been seen by a dentist in four years and had developed 
periodontal disease.  The Veteran was urged to seek dental 
treatment in the private sector.

The Veteran testified before the Board in October 2007 that 
allergy shots had not been effective.  He was recently advised to 
use a nasal spray, which has been of some help with nasal 
symptoms but he still has swelling of the eyes and swelling of 
one side of the face.  Spring and summer are the worst seasons 
for his eye symptoms.  He sometimes needs to use a humidifier 
when his sinuses become dry.

The Veteran presented to the VA primary care clinic in April 2009 
expressing concern about his chronic sinusitis; he was not using 
his Flunisolide inhaler (anti-inflammatory steroid) due to 
concern about herpetic infection.  HEENT examination was grossly 
normal.  The clinician refilled nasal saline and Cromolyn and 
deferred further referral to the ENT clinic until the Veteran had 
tried those modalities.  

The Veteran had a VA examination of the sinuses in June 2009; the 
examiner, a physician, reviewed the claims file.  The symptoms 
were noted to be year-round but worse in spring and summer. Sinus 
infection occurred only occasionally.  Current treatment 
consisted of Loratadyne and Cromolyn nasal inhaler, both of which 
helped to relieve symptoms.  There were no side effects to the 
medication and no history of hospitalization.  There was no 
history of incapacitating episodes related to sinusitis and just 
one or less episodes of flare-up due to sinusitis, manifested by 
headache and purulent discharge and lasting 5-6 days.  There were 
no current rhinitis or sinusitis symptoms.  Clinical examination 
was unremarkable.  The examiner's diagnosis was perennial acute 
rhinitis, worse in spring, and no acute or chronic sinusitis or 
sinus disability found.  In regard to ADLs, the examiner stated 
the sinusitis caused no effect on the Veteran's employment 
(unemployed) or usual daily activities.
    
Analysis

On review of the evidence above, the Board finds the criteria for 
a rating in excess of 10 percent are not met under any applicable 
diagnostic code.

Prior to October 7, 1996, a rating in excess of 10 percent 
required either allergic rhinitis with moderate crusting and 
ozena and atrophic changes (Diagnostic Code 6501) or severe 
sinusitis with frequently incapacitating recurrences, severe and 
frequent  headaches, purulent discharge or crusting reflecting 
purulence (Diagnostic Code 6513).  Of the symptoms cited, the 
Veteran's symptoms as documented prior to October 2006 show only 
intermittent headaches, subjectively reported as severe; there is 
no indication of any crusting, ozena, atrophic changes, 
incapacitation, or purulence.  Accordingly, rating higher than 10 
percent is not warranted under the schedular criteria in effect 
prior to October 2006.

Turning to the rating criteria in effect from October 7, 1996, a 
rating in excess of 10 percent requires either allergic rhinitis 
with polyps (Diagnostic Code 6522) or three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
antibiotic treatment; or, more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting (Diagnostic Code 6513).  Of 
the symptoms cited, the Veteran has not shown polyps, treatment 
with antibiotics, or incapacitating episodes; although he 
subjectively complains of near-continuous headaches and pain, 
there has been no objective evidence of purulence or crusting, 
and as noted above the Board has found the Veteran to not be 
credible in reporting his own symptoms absent objective medical 
evidence.  Accordingly, rating higher than 10 percent is not 
warranted under the schedular criteria in effect from October 
2006.

The criteria for higher rating were not met at any time during 
the period under review, so "staged rating" is not appropriate.  
Hart, 21 Vet. App. 505.
 
Accordingly, the schedular criteria for an evaluation in excess 
of 10 percent are not met and the claim must be denied.  Because 
the evidence preponderates against the claim the benefit-of-the-
doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 
274 F.3d 1361.

The Board's consideration of referral for extraschedular 
compensation is addressed below.

Entitlement to Extraschedular Evaluation under 38 C.F.R. 3.321(b)

The Board must address referral under 38 CFR § 3.321(b)(1) in 
cases where the issue is expressly raised by the claimant, or the 
record before the Board contains evidence of "exceptional or 
unusual circumstances" indicating the rating schedule may be 
inadequate to compensate for average impairment of earning 
capacity due to the disability.  

In this case, the Veteran submitted a letter in February 2004 
asserting entitlement to extraschedular consideration.  The RO 
has considered extraschedular evaluation in SSOCs, so the Board's 
consideration of the question poses no prejudice to the Veteran.

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

In this case the manifestations of the service-connected 
disabilities are contemplated by the schedular criteria.  The 
Board has therefore determined that referral of this case for 
extra-schedular consideration under 38 C.F.R. § 3.321(b) is not 
in order.

Entitlement to TDIU and Extraschedular Evaluation under38 C.F.R. 
4.16(b) 

Once a veteran submits evidence of a disability, makes a claim 
for the highest rating possible, and submits evidence of 
unemployability, an informal claim for Total Disability for 
Individual Unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it is ratable 
at 60 percent or more, and that if there are two or more such 
disabilities at least one is ratable at 40 percent or more and 
the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

In this case the Veteran's service-connected disabilities are as 
follows: gastroesophageal reflux disease (GERD), rated at 30 
percent; postoperative osteotomy of the left third metatarsal, 
rated at 10 percent; chronic right maxillary sinusitis, rated at 
10 percent; and, benign mole removal, left ankle fracture, right 
ankle fracture, and fibrous arthropathy and arthritis of the 
right third finger, all rated as noncompensable.  His combined 
evaluation for compensation is 40 percent.  The Veteran 
accordingly does not meet the schedular threshold for a TDIU.


However, it is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated as totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Services, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities but who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.16(b).  

The effect of a service-connected disability appears to be 
measured differently for purposes of extraschedular evaluation 
under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 
38 CFR § 4.16(b).  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  
Extraschedular rating under 38 CFR § 4.16 does not require a 
finding that the schedular ratings are inadequate to compensate 
for the average impairments in earning capacity caused by 
particular disabilities, but requires only a finding that the 
service-connected disabilities render a particular veteran 
unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

In this case, there is no indication that the Veteran's service-
connected disabilities, alone, render him unemployable.  A 
February 1994 SSA decision granted the Veteran disability 
benefits effective from December 1990 for substance addition 
disorders (primary diagnosis) and organic mental disorders 
(secondary diagnosis).  An SSA decision in May 1998 continued 
disability benefits for schizophrenic, paranoid or other 
psychotic disorder (primary diagnosis) and substance addition 
disorder (alcohol) (secondary diagnosis).  Review of the 
voluminous claims file, which includes the SSA disability file, 
does not show that the Veteran's service-connected disabilities, 
alone, render him unemployable, particularly given the extensive 
list of his nonservice-connected medical and psychiatric 
disorders. 

Accordingly, the criteria for a TDIU, including extraschedular 
evaluation under 38 C.F.R. § 4.14(b), are not met.



ORDER

Rating in excess of 10 percent for postoperative residuals of 
left third metatarsal osteotomy is denied.  

Rating in excess of 10 percent for sinusitis is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


